                                         Entered on Docket
                                         February 17, 2021
                                         EDWARD J. EMMONS, CLERK
                                         U.S. BANKRUPTCY COURT
                                         NORTHERN DISTRICT OF CALIFORNIA

 1
                                           Signed and Filed: February 17, 2021
 2

 3

 4

 5                                         ________________________________________
                                           DENNIS MONTALI
                                           U.S. Bankruptcy Judge
 6

 7                      UNITED STATES BANKRUPTCY COURT
 8
                        NORTHERN DISTRICT OF CALIFORNIA
 9

10    In re:                                     Bankruptcy Case
                                                 No. 19-30088-DM
11    PG&E CORPORATION,
                                                 Chapter 11
12                  - and -
                                                 Lead Case
13    PACIFIC GAS AND ELECTRIC
      COMPANY,                                   Jointly Administered
14
                  Reorganized Debtors.
15
       Affects PG&E Corporation
16     Affects Pacific Gas and
          Electric Company
17     Affects both Debtors
18    * All papers shall be filed in
      the Lead Case, No. 19-30088
19    (DM).
20
           MEMORANDUM DECISION ON SECURITIES LEAD PLAINTIFF’S MOTION FOR
21             ALLOWANCE AND PAYMENT OF FEES AND EXPENSES PURSUANT TO
                 BANKRUPTCY CODE SECTIONS 503(b)(3)(D) and 503(b)(4)
22
      I.     INTRODUCTION
23
           When PG&E Corporation and Pacific Gas and Electric Company
24
     (“Debtors”) filed their cases (now jointly-administered), they
25
     did not properly provide notice to former or current equity and
26
     debt holders (the “Omitted Parties”) who may have had rescission
27

28
                                           -1-

 Case: 19-30088   Doc# 10215   Filed: 02/17/21   Entered: 02/17/21 17:06:17      Page 1
                                        of 18
 1   or damage claims arising out of purported misrepresentations or
 2   omission of material facts by Debtors.            They did not provide the
 3   Omitted Parties with notice of the need for filing proofs of
 4   claim, even though a class action had been filed on their behalf
 5   prior to the petition date by the Public Employees Retirement
 6   Association of New Mexico (“PERA”).           PERA alleges fraud claims
 7   against several defendants, including Debtors.              It contends that
 8   Debtors and others misled investors about their wildfire safety
 9   practices, thereby artificially inflating stock and bond prices,
10   which then dropped after information regarding Debtors’ improper
11   safety practices emerged between 2017 and 2018. PERA also asserts
12   claims disputing the accuracy of certain offering documents for
13   instruments issued between 2016 and 2018.
14        PERA pursued various remedies against Debtors on behalf of
15   the Omitted Parties, ultimately resulting in the court’s approval
16   of a procedure that could ultimately result in distributions to
17   many of them on account of any allowed fraud claims.1
18   Consequently, PERA and the three law firms representing it are
19   requesting reimbursement of attorneys’ fees and costs pursuant to
20   11 U.S.C. § 503(b)(3)(D) and (4)2 for “making a substantial
21   contribution in a case....”
22        Throughout these complex cases, just now having reached the
23   two-year mark, Debtors have paid hundreds of millions of dollars
24   in professional fees to their own professionals and dozens of
25
     1
        See Order Approving Securities ADR and Related Procedures for
26
     Resolving Subordinated Securities Claims (dkt. 10015).
     2  Unless otherwise indicated, all chapter, section and rule
27
     references are to the Bankruptcy Code, 11 U.S.C. §§ 101-1532, and
28   to the Federal Rules of Bankruptcy Procedure, Rules 1001-9037.
                                           -2-

 Case: 19-30088   Doc# 10215   Filed: 02/17/21   Entered: 02/17/21 17:06:17   Page 2
                                        of 18
 1   others retained by official committees, ad hoc groups and others,
 2   without even a whimper of objection to this court, and maybe not
 3   even to the Fee Examiner.          The ONLY objection has been to the
 4   fees and extenses sought by PERA and its professionals.                     While
 5   the court finds that single exception quite remarkable, it is
 6   allowing a partial recovery to PERA and its professionals, not to
 7   punish the Debtors for their position, but in recognition of
 8   PERA’s and its professionals’ substantial contribution they have
 9   made for the benefit of the Omitted Parties.
10       II.    DISCUSSION3

11             PERA is the appointed lead plaintiff in a securities class

12   action pending in the United States District Court for the

13   Northern District of California (In re Securities Litigation,

14   Case No. 18-03509) (the “Securities Litigation”) and a creditor

15   in these chapter 11 cases.          It filed a motion pursuant to

16   section 503(b)(3)(D) and (b)(4) for allowance and payment of the

17   fees and expenses incurred by its professionals (dkt. 8950).4

18             PERA contends that it made a substantial contribution to

19   these cases and the reorganization process by protecting the

20   rights of approximately 7000 of the Omitted Parties who

21

22
     3
       The following discussion constitutes the court's findings of
23   fact and conclusions of law. Fed. R. Bankr. P. 7052(a).
     4  The motion was supported by the declarations of Thomas A.
24   Dubbs setting forth the time records for and expenses incurred
     by Labaton Sucharow LLP (“Labaton”) (dkt. 8950-2); the
25   declaration of Michael S. Etkin setting forth time records for
     and the expenses incurred by Lowenstein Sandler LLP
26
     (“Lowenstein”) (dkt. 8950-3); and the declaration of Randy
27   Michelson setting forth the time records and expenses incurred
     by Michelson Law Group (“Michelson”) (dkt. 8950-4)
28   (collectively, the “Applicants”).
                                              -3-

 Case: 19-30088      Doc# 10215   Filed: 02/17/21   Entered: 02/17/21 17:06:17   Page 3
                                           of 18
 1   ultimately received notice, an opportunity to file claims, and
 2   did in fact file claims, and treatment of those claims in one or
 3   more of three classes under Debtors’ confirmed plan (the “Plan”).
 4   Consequently, PERA seeks reimbursement of Applicants’ attorney’s
 5   fees and expenses.
 6        Debtors observe that PERA initially opposed the court’s
 7   decision to set a new bar date and noticing procedures for
 8   Omitted Parties, yet now seeks credit for achieving that result.
 9   Debtors argue that PERA engaged in actions designed solely to
10   improve its position as the lead plaintiff and that of the
11   potential other plaintiffs in the Securities Action, and thus did
12   not benefit the estate “as a whole,” even though section
13   503(b)(3)(D) does not contain language imposing such a condition
14   for recovery.
15        Despite the irony, the court believes that the extended bar
16   date, which benefitted all Omitted Parties who came forth and
17   filed claims would not have occurred but for PERA’s efforts,
18   although full compensation for that work is not justified.
19        Whatever their initial motivations, counsel for PERA did
20   bring to the court’s attention the absence of proper notice of
21   the bankruptcy cases and the first claims bar date to the mostly
22   unrepresented Omitted Parties.         The eventual resolution,
23   providing the Omitted Parties an opportunity to file late claims
24   and to receive treatment under the Plan, did not affect the
25   payment and allowance of any other creditors under the Plan,
26   given the solvency of the estate.
27        These actions benefitted a significant number of Omitted
28
                                           -4-

 Case: 19-30088   Doc# 10215   Filed: 02/17/21   Entered: 02/17/21 17:06:17   Page 4
                                        of 18
 1   Parties who would have otherwise been disenfranchised from the
 2   plan process.    For example, PERA and its counsel answered
 3   numerous questions and otherwise provided assistance in the
 4   proper noticing to Omitted Parties about the claims process when
 5   necessary.   PERA assisted in the development and adoption of
 6   procedures for the filing, determination of allowability, and the
 7   treatment of claims filed by the Omitted Parties.               Without PERA’s
 8   cooperation, the reorganized Debtors could have faced continued
 9   potential liability to the Omitted Parties that would not have
10   been provided for in the confirmed Plan.            The court can only
11   imagine the confusion and unfairness of having done nothing,
12   possibly discharging any alleged fraud claims of the type now
13   asserted by PERA and 7,000 of those Omitted Parties for whom they
14   advocated and for whom a just and proper result was achieved.
15        Finally, PERA has provided a unified voice on behalf of the
16   Omitted Parties, enabling issues relevant to them to be resolved
17   quickly and efficiently to contribute significantly to Debtors’
18   achieving confirmation of the Plan in compliance with AB 1040’s
19   deadline.    As this court stated at a hearing on June 24, 2020:
20   “The fact is I wouldn’t want 6,000 pro se parties on this call
21   each argue why their claims are valid when one lawyer . . . at
22   least speaks for the issues that are involved.”              By facilitating
23   the foregoing notice to and participation of the Omitted Parties
24   in the bankruptcy cases, and by enabling the filing of claims and
25   achieving a mediated resolution of its objections to Debtors’
26   Plan that permitted proper treatment offered to thousands of the
27   Omitted Parties through the Plan, PERA has made a substantial
28
                                           -5-

 Case: 19-30088   Doc# 10215   Filed: 02/17/21   Entered: 02/17/21 17:06:17   Page 5
                                        of 18
 1   contribution to this case justifying reimbursement of expenses
 2   under section 503(b)(3)(D) and (b)(4).
 3        An attorney for a creditor who makes a substantial
 4   contribution to a chapter 11 case pursuant to section
 5   503(b)(3)(D) may recover reasonable compensation for professional
 6   services rendered as an administrative expense under section
 7   503(b)(4).    In re Mortgages Ltd., 2010 WL 6259981, at *7 (9th
 8   Cir. BAP Aug. 4, 2010).       The principal test of substantial
 9   contribution is “the extent of benefit to the estate.” In re
10   Cellular 101, Inc., 377 F.3d 1092, 1096–97 (9th Cir. 2004),
11   citing In re Christian Life Ctr., 821 F.2d 1370, 1373 (9th Cir.
12   1987); see also Pierson & Gaylen v. Creel & Atwood (In re Consol.
13   Bancshares, Inc.), 785 F.2d 1249, 1253 (5th Cir. 1986)
14   (reaffirming that “services which substantially contribute to a
15   case are those which foster and enhance, rather than retard or
16   interrupt the progress o[f] reorganization”).               As stated in In re
17   Catalina Spa & R.V. Resort, Ltd., 97 B.R. 13, 21 (Bankr. S.D.
18   Cal. 1989):
19         Compensation cannot be freely given to all creditors
           who take an active role in bankruptcy proceedings,
20         rather, it must be preserved for those rare occasions
           when the creditor’s involvement truly fosters and
21
           enhances the administration of the estate. The
22         integrity of § 503(b) can only be maintained by
           strictly limiting compensation to extra ordinary [sic]
23         creditor actions which lead directly to significant and
           tangible benefits to the creditors, debtor, or the
24         estate. While § 503 was enacted to encourage meaningful
           creditor participation, it should not become a vehicle
25         for reimbursing every creditor who elects to hire an
26         attorney.

27

28
                                            -6-

 Case: 19-30088    Doc# 10215   Filed: 02/17/21   Entered: 02/17/21 17:06:17   Page 6
                                         of 18
 1   Id. (emphasis added).       Here, but for PERA’s actions, three

 2   classes of equity and debt asserting fraud claims could have

 3   been excluded altogether from the Plan and the Omitted Creditors

 4   who actually did file claims would have been denied their

 5   ability to seek to be compensated.            This entire subset of

 6   parties in interest received “significant and tangible benefits”
     from PERA’s actions.       As these are solvent estates, no other
 7
     subset of equity or debt have been harmed by granting
 8
     compensation under section 503(b)(3)(D) and (4).                In context,
 9
     the idea that the estate must benefit of a whole for Section 503
10
     relief to be granted, is rejected.            There must be recognition
11
     of, and reward for, those who brought about the result.
12
          The court finds that some but not all of the following
13
     categories of services justify compensation although the fees
14
     billed in those categories are not fully allowable, for the
15
     reasons set forth below.
16
          A.      The Securities Litigation and Related Adversary
17                Proceedings

18        The Securities Litigation was automatically stayed as to

19   Debtors (but not other defendants) on January 29, 2019, when

20   Debtors filed their chapter 11 petitions.              Early on, Debtors

21   filed two adversary proceedings to enjoin the Securities

22   Litigation for the benefit of certain third-party non-debtor

23   defendants.    In the first (A.P. 19-3006), Debtors sought to

24   enjoin the Securities Litigation as well as multiple other

25   actions by third parties; PERA and Debtors stipulated to

26   dismissal of that proceeding (dkt. 42 in A.P. 19-3006).

27        In the second (A.P. 19-3039), Debtors again sought to enjoin

28
                                            -7-

 Case: 19-30088    Doc# 10215   Filed: 02/17/21   Entered: 02/17/21 17:06:17   Page 7
                                         of 18
 1   the Securities Litigation.        The court denied the preliminary
 2   injunction (dkt. 23 in A.P. 19-3039).             PERA defended itself in
 3   both adversary proceedings; its defense did not provide a benefit
 4   to the estate in general nor to those who might have, or did in
 5   fact, later become the 7,000 or so Omitted Parties.                 PERA was
 6   protecting its rights and those of others to proceed in the
 7   Securities Litigation; it did not foster and enhance the
 8   administration of the estate in these defenses.               Because this
 9   work did not provide a substantial contribution to the cases or
10   to equity or debt holders with fraud claims in these cases, the
11   fees and expenses related thereto are not compensable under
12   section 503(b)(3)(D) and (4).
13        B.      The Class Proof of Claim Motion, Establishment of
                  Notice Procedures, and Providing Claim Assistance
14
          On December 19, 2019, PERA filed a motion to file a class
15
     proof of claim pursuant to Fed. Rule Civ. P. 23 (made applicable
16
     by Fed. R. Bankr. P. 7023) (the “Class POC Motion”) (dkt. 5042).
17
     Debtors and the Official Committee of Tort Claimants (“TCC”)
18
     opposed the Class POC Motion.          Following extensive briefing, the
19
     court entered a tentative ruling (dkt. 5604) noting its “grave
20
     due process concerns regarding the adequacy of actual or
21
     constructive notice of the claims bar date given to class
22
     members, and in particular to class members who were no longer
23
     securities or equity holders as of the Record Date.”                 The court
24
     indicated that it had tentatively decided to grant the Class POC
25
     Motion, but suggested an alternate approach: setting a new claims
26
     bar date for disenfranchised parties to file claims.                 What
27

28
                                            -8-

 Case: 19-30088    Doc# 10215   Filed: 02/17/21   Entered: 02/17/21 17:06:17   Page 8
                                         of 18
 1   followed, of course, were claims filed by 7,000 of the Omitted
 2   Parties.
 3         After further briefing and a hearing on February 20, 2020,
 4   the court issued a memorandum decision indicating that it would
 5   deny the Class POC Motion, acknowledging that the putative
 6   members of the affected classes did not receive actual notice of
 7   a claims bar date, even though known creditors were and are
 8   entitled to written notice of such a bar date, citing Chemetron
 9   Corp. v. Jones, 72 F.3d 341, 346 (3d Cir. 1995); see also
10   Memorandum Decision Regarding Motion to Apply Rule 7023 (“Rule
11   7023 Mem Dec”), dkt. 5887 at 3:20-22.            Because Debtors “did not
12   make a reasonable effort to give actual notice to class members
13   of the claims bar date,” the court fixed a new bar date for that
14   group of stakeholders.      Rule 7023 Mem Dec at 4:24-25; id at 2:17-
15   25.
16         As a result, even though PERA preferred prevailing on its
17   Class POC Motion, its filings and arguments led to the court’s
18   determination how to resolve the initial lack of notice and to
19   provide a remedy for the Omitted Parties.             And once the court
20   announced its ruling, PERA provided significant assistance in the
21   notification and claims process. Those efforts have been well-
22   documented in the record and will not described again here.
23         The court therefore concludes that a portion of PERA’s work
24   in this area did provide a substantial benefit to the bankruptcy
25   cases, as it triggered a notice procedure ensuring that all the
26   Omitted Parties, whether or not they eventually opt to
27   participate in the Securities Litigation, received notice of
28
                                           -9-

 Case: 19-30088   Doc# 10215   Filed: 02/17/21   Entered: 02/17/21 17:06:17   Page 9
                                        of 18
 1   their right to file claims in these cases.
 2        The fact that PERA lost its Class POC Motion was not fatal
 3   as Debtors argue.     But for that losing effort, a preferable
 4   result was achieved despite the Debtors’ resistance.                 PERA lost
 5   the battle, but won the war!
 6        C.      The TCC’s Motion for Derivative Standing
 7        On February 28, 2020, the TCC filed a motion for standing to
 8   prosecute derivative claims on behalf of the estate.                 The TCC
 9   sought a declaratory judgment that the Securities Litigation
10   claims were derivative claims and not direct creditor or
11   shareholder claims, and thus were property of the estate to be
12   included with the causes of action assigned to the Fire Victims
13   Trust under the Plan.      The TCC also sought a preliminary and
14   permanent injunction of further prosecution of the Securities
15   Litigation.    The TCC ultimately withdrew its motion.               Unlike its
16   work performed as just described, PERA’s work on this matter did
17   not provide a substantial benefit to any portion of the
18   bankruptcy cases as it involved a two-party dispute between
19   competing stakeholders over which group could prosecute the
20   subject claims.    Therefore, an award of fees and expenses is not
21   justified under section 503(b)(3) and (4).
22        D.      Objecting to Plan Confirmation
23        PERA also seeks reimbursement of fees and expenses
24   associated with its objections to confirmation of Debtors’ Plan.
25   In particular, PERA objected to a plan injunction, characterizing
26   it as an impermissible “veiled attempt to effect a nonconsensual
27   third-party release;” to the use of improper, inequitable, and
28
                                          -10-

 Case: 19-30088   Doc# 10215   Filed: 02/17/21   Entered: 02/17/21 17:06:17   Page 10
                                        of 18
 1   unlawful distribution formulas for calculating various rescission
 2   or damage claims; and to Debtors’ failure to provide for the
 3   separate fraud damage claims asserted by the Omitted Parties.
 4   See Securities Lead Plaintiff’s Objection to Confirmation at dkt.
 5   7296.
 6           These and other Plan objections led to mediation by retired
 7   Bankruptcy Judge Randall Newsome, who facilitated a resolution.
 8   Through its objection and participation in the mediation, PERA
 9   and its counsel materially enhanced the position and potential
10   recovery of thousands of the Omitted Parties.               PERA was able to
11   negotiate a favorable distribution formula for their rescission
12   or damage claims, and those parties stand to benefit from a
13   favorable distribution formula once their specific claims are
14   determined through the Securities ADR and Related Procedures.
15   Had the original proposal of the Shareholder Proponents had not
16   been challenged, the result would have been far less favorable
17   for those parties.        The treatment that resulted was a fair and
18   rational way of dealing with prospective allowed claims of 7,000
19   Omitted Parties.    That PERA lost the one issue the court
20   ultimately decided against it during the confirmation hearing
21   does not undermine its entitlement for compensation for the
22   results achieved.     It therefore made a substantial contribution
23   in performing these services under section 503(b)(3)(D) and (4),
24   at least in part, when preparing, prosecuting and ultimately
25   mediating its objections to confirmation.
26   //
27   //
28
                                           -11-

 Case: 19-30088   Doc# 10215    Filed: 02/17/21   Entered: 02/17/21 17:06:17   Page 11
                                         of 18
 1    III. COMPENSABLE FEES AND EXPENSES

 2        A.      Court’s Methodology

 3        In determining whether and how much to award Applicants, the
 4   court has considered not only the subject matter of their work
 5   and whether it provided a substantial contribution, but also
 6   whether the fees were reasonable and what services were necessary
 7   (i.e., legal in nature, not duplicative).             As discussed above,
 8   based on its review of the time records and its familiarity with
 9   the underlying issues and the case in general, the court
10   concluded that only three categories of work substantially
11   contributed to the cases for the purposes of section 503(b).
12   From all of the time Applicants reported the court made its best
13   guesstimate of how much should be considered as attributable to
14   those categories.
15        After determining what categories of work that substantially
16   contributed to the cases and are compensable, the court reviewed
17   the time entries to determine whether the work performed was
18   reasonable and necessary for PERA to provide the substantial
19   benefit.     This also was a formidable challenge, but preferable to
20   asking for further submissions and argument and also preferable
21   to considering using the services of the Fee Examiner.                   Given the
22   clumping and excessive duplication of work, the court could not
23   simply deduct a multi-hour, the multi-project time entry in its
24   entirety.    Accordingly, based on the amount of clumping and
25   duplication of effort, the court is reducing a percentage of two
26   of Applicants’ fees in the compensable categories by a different
27   percentage, as discussed below.
28
                                          -12-

 Case: 19-30088   Doc# 10215   Filed: 02/17/21   Entered: 02/17/21 17:06:17   Page 12
                                        of 18
 1        B.      Fees
 2        According to PERA’s motion, Applicants incurred the
 3   following fees and expenses for which they seek reimbursement
 4   while representing it in these cases:
 5                              Fees                     Expenses
     Labaton                    $1,762,023.00            $9,554 (excluding
 6   (2,562.2 hours)                                     fees and expenses
 7                                                       billed by Michelson
                                                         and expenses billed by
 8                                                       Lowenstein)
     Lowenstein                 $2,748,617.50            $46,630 (billed to
 9   (3,428 hours)                                       Labaton)
     Michelson                  $110,631.25              $ 112,540 billed to
10   (186.6 hours)                                       Labaton and $1,909
11                                                       (not billed to Labaton

12        PERA’s two principal counsel generally did not divide their

13   time entries or the narratives in their motion by project,

14   complicating the court’s task of determining the compensable

15   fees, particularly given the limited categories of fees that it

16   has determined to be compensable under section 503(b).

17   Nonetheless, the court did make its best effort to locate and

18   time entries and estimate the charges pertaining to the Class

19   POC Motion, to confirmation of the Plan and the resulting

20   mediation, and to assistance in the implementation and

21   administration of the claims process, as set forth in the table

22   below.

23                                                       Assistance
                     Class POC       Confirmation/
                                                         with Claims            Total
24                   Motion          Mediation
                                                         Process
     Labaton         $123,723        $497,783            $93,920              $715,426
25   Lowenstein      $536,232        $839,738            N/A                  $1,376,010
26   Michelson       $11,312         $44,156             N/A                  $55,468

27        In determining the appropriate compensation for the work

28
                                          -13-

 Case: 19-30088   Doc# 10215   Filed: 02/17/21   Entered: 02/17/21 17:06:17    Page 13
                                        of 18
 1   performed, the court considered “the time, the nature, the
 2   extent, and the value of such services” under section 503(b)(4).
 3   Much of the work pertaining to these three tasks was
 4   duplicative, with the time records of multiple attorneys of both
 5   firms simply reflecting that they were preparing for hearings
 6   without explaining the nature of their preparation, even though
 7   they would not necessarily be participating.              For example, four
 8   different attorneys from Lowenstein billed time (at an hourly
 9   rate from $585.00 to $1,085.00) for attending the confirmation
10   hearing on June 5, 2021, with a resulting charge of $34,663.00.
11   Similarly, four attorneys from Labaton (with rates ranging from
12   $475.00 to $1,100.00 an hour) appeared at the June 5
13   confirmation hearing, with a resulting charge of $16,838.50.
14   Michelson also appeared at that hearing, charging $3,812.50.                   In
15   all, nine attorneys appeared on behalf of PERA on one day at
16   cost of almost $50,000.00.        This is not an anomaly, nor is it
17   reasonable expense justifying full reimbursement under section
18   503(b).
19        Another example of the excessive duplication of work within
20   and between the two principal firms involves the preparation and
21   circulation for review of multiple versions of a reply.                  The
22   court cannot determine from the time records if one or both
23   firms generated these competing drafts, but the estate did not
24   benefit from such duplicative, inefficient work.               Therefore,
25   there was no substantial benefit from it.
26        As stated in In re American Plumbing & Mechanical, Inc.,
27   327 B.R. 273, 292 (Bankr. W.D. Tex. 2005) (citation omitted):
28
                                          -14-

 Case: 19-30088   Doc# 10215   Filed: 02/17/21   Entered: 02/17/21 17:06:17   Page 14
                                        of 18
 1         The court is not obligated to sift through the fee
           applications to determine which services are compensable
 2         and which services are not. The burden is on the
           [applicants] to show, by a preponderance of the
 3
           evidence, which services are not duplicative and
 4         therefore eligible for reimbursement as substantial
           contribution.
 5
     Id. (emphasis added). Labaton and Lowenstein have not met this
 6
     burden.
 7
          Because Labaton and particularly Lowenstein have not
 8
     described how much time they spent and what fees they incurred
 9
     in working on each task, the court’s ability to assess the
10
     reasonableness of fees and expenses under section 503(b)(3) and
11
     (4) has been impaired.5       Moreover, as noted previously, were
12
     replete with entries by multiple people doing duplicative
13
     research and tasks.       In addition, time was billed by multiple
14
     Labaton attorneys for participating in a practice moot court.
15
     While this may be a prudent and beneficial practice in general,
16
     it is not a reasonable and necessary service for which the
17
     Debtors should have to pay.
18

19   5 In a Lowenstein time entry dated February 28, 2020, one
     timekeeper billed 5.40 hours and $5,859.00 in time that included
20   multiple tasks, but just a solitary Class POC Motion task of
     reviewing an email. The balance of the time entry related to a
21   mediation and other matters not compensable under section 503(b).
     The court consequently cannot determine how much time that person
22   spent on the Class POC Notion task. See dkt. 8950-3, ECF pg. 62:
23             Prep for mediation; review extensive e-mails
               and respond; telephone call with [name deleted];
24             conference with [name deleted]; review
               bankruptcy related pleadings; review mediation
25             statement and exhibits; initial review of
               derivative standing motion; review fire victim
26
               plan treatment summary; review press reports;
27             review and revise e-mail re: appellate options
               Rule 7023 decision; review operating report;
28             review hearing transcript(.)
                                          -15-

 Case: 19-30088   Doc# 10215   Filed: 02/17/21   Entered: 02/17/21 17:06:17   Page 15
                                        of 18
 1        In addition, some Lowenstein attorneys have regularly
 2   billed more than $1,000 an hour to read news about the case.
 3   Such activity, though useful to individual attorneys, is not of
 4   sufficient benefit to the estate to justify an award of fees
 5   (particularly when the news consumer is not a professional of
 6   the estate).
 7        C.      Adjustment of Fees
 8        Lowenstein
 9        Because of Lowenstein’s excessive clumping of non-
10   compensable time with compensable time and its duplicative work
11   in both the Class POC Motion and Confirmation/Mediation
12   categories, the court is reducing its fees in both categories by
13   12%, its best educated guess of a proper reduction.
14   Consequently, the court will allow Lowenstein a total fee award
15   of $1,210,835 ($1,376,010 minus $165,121 (12%).
16        Labaton
17        Labaton’s fee application did not feature as much clumping
18   with non-compensable time, but it does reflect significant
19   duplication of work.      The court will therefore reduce Labaton’s
20   fees in the Class POC Motion, the Confirmation/Mediation, and
21   the Claims Assistance categories by 8%.             Consequently, the court
22   will allow Labaton a total fee award of $658,191 ($715,426 minus
23   $57,234 (8%).
24        Michelson
25        As Michelson did identify the time for each task performed
26   within each time entry (i.e., no clumping), the court was easily
27   able to determine the time spent on work that fell within the
28
                                          -16-

 Case: 19-30088   Doc# 10215   Filed: 02/17/21   Entered: 02/17/21 17:06:17   Page 16
                                        of 18
 1   compensable categories.       It also did not duplicate work. The
 2   court will therefore allow Michelson all fees relating to the
 3   Class POC Motion ($11,312) and Confirmation/Mediation ($44,156),
 4   for a total of $55,468.
 5        D.      Expenses
 6        Applicants also request reimbursement of expenses, but for
 7   the most part the court cannot determine what, if any, of these
 8   expenses relate to the compensable categories of work identified
 9   above.    Lowenstein’s expenses (billed to Labaton) of $46,630.16
10   are listed on one page (dkt. 8950-3 at ECF pg. 105) and are
11   identified by type (i.e., $25,536.26 for “computerized legal
12   research”), but not by date or project.             Similarly, Labaton’s
13   one-page description of its expenses is sparse, lacking dates and
14   context of the expenses (dkt. 8950-2 at ECF pg. 77).
15   Particularly confusing is Labaton’s inclusion of a charge of
16   $112,540 for Michelson with no detail.            Without knowing the dates
17   that the expenses of Labaton and Lowenstein were incurred, the
18   court cannot determine whether any of their expenses relate to
19   the compensable work.      Since these expenses were most likely
20   incurred, the court will exercise its discretion to allow one-
21   half of them despite the incomplete information.               Consequently,
22   reimbursement of the expenses of Labaton and Lowenstein is
23   therefore allowed, but only in the amount of fifty percent for
24   each firm.
25        In contrast, Michelson’s expenses are identified by date and
26   often by project, thus enabling the court to determine what costs
27   likely relate to the compensable categories.              The court will
28
                                          -17-

 Case: 19-30088   Doc# 10215   Filed: 02/17/21   Entered: 02/17/21 17:06:17   Page 17
                                        of 18
 1   allow Michelson $976.38 of requested expenses incurred between
 2   January 29, 2020 and February 29, 2020, as the descriptions
 3   directly tie them to the Class POC Motion.
 4    IV.    CONCLUSION

 5          For the foregoing reasons, the court will award the following

 6   fees    and   expenses     to   PERA    and     its    counsel     under    section

 7   503(b)(3)(D) and (4):

 8          Lowenstein: $1,210,835 in fees and $23,315 in expenses;

 9          Labaton:    $658,191 in fees and $4,887 in expenses; and

10          Michelson: $55,468 in fees and $976.38 in expenses.

11          The court is issuing three separate orders concurrently with

12   this memorandum decision.         These amounts represent the

13   obligations the court is imposing upon Debtors and whose work and

14   expenses they represent.        To the extent Labaton has already paid

15   Lowenstein and Michelson is not relevant.               The court expects the

16   parties to true-up these awards and work out the details for

17   actual payment and/or any reimbursement among Applicants.

18                     * * * END OF MEMORANDUM DECISION * * *

19

20

21

22

23

24

25

26

27

28
                                            -18-

 Case: 19-30088    Doc# 10215   Filed: 02/17/21    Entered: 02/17/21 17:06:17   Page 18
                                         of 18
